United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
Y.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1894
Issued: January 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal from the April 26 and August 2, 2006
decisions of the Office of Workers’ Compensation Programs. By the August 2, 2006 decision,
the Office denied modification of its April 26, 2006 decision denying appellant’s claim on the
grounds that she failed to establish disability for work during the period claimed. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that her current claim for leave buyback for
disability is due to the accepted work-related condition.
FACTUAL HISTORY
On October 10, 2005 appellant, a 53-year-old welder, voluntarily separated from the
employing establishment for medical disability. The Office accepted her occupational disease
claim for the toxic effect of unspecified metals, ICD-9 9859, on November 30, 2005. On
March 17, 2006 appellant filed a claim for compensation, Form CA-7, to buy back 154.5 hours

(approximately 20 days) of annual leave taken intermittently from August 5 through
October 4, 2005. The forms cited “sinus” and “sinus headaches” as the reasons annual leave was
used.
On March 24, 2006 the Office asked appellant to provide medical evidence establishing
that she was disabled during the claimed period. Specifically, it requested copies of clinical
notes from her physician and noted that the “work release” receipts in the record were
insufficient because they did not state the reason appellant was not able to work on the dates in
question. The pertinent slips in the record address the dates of August 6, 2005 (for doctor
appointment, written October 20, 2005), September 7 to 8 and 20 to 21, 2005 (reason
unspecified, written October 20, 2005) and September 21 to 22, 2005 (reason unspecified,
written September 26, 2005). The slips for September dates indicated that appellant was able to
return to work on September 22, 2005. She provided no additional information within the time
allotted.
On April 27, 2006 the Office issued a decision denying appellant’s claim for
compensation. The Office found that she had not established that she was disabled on each of
the claimed dates for which leave buyback was sought.
On May 4, 2006 appellant filed a request for reconsideration. She argued that the
medical evidence used by the Office to accept her claim for occupational disease was sufficient
to establish her claim for leave buyback. As part of her request for reconsideration, appellant
submitted a September 12, 2005 report from Dr. Gregg S. Govett, a Board-certified
otolaryngologist, who stated that he was treating her for ear, nose and throat complaints.
Dr. Govett opined: “[Appellant] was removed from her work environment and got slightly
better. When reintroduced into the environment again, her symptoms worsened.” Dr. Govett
concluded that appellant was permanently disabled from working as a welder and recommended
she “be completely removed from her work environment in order to feel healthier and minimize
her symptoms.”
Appellant also submitted a September 20, 2005 report in which Dr. Govett gave his
opinion that her condition was “work related and has caused many missed days from work.” She
also submitted additional administrative records certifying the dates of annual leave taken.
On August 2, 2006 the Office issued a decision denying modification of its previous
decision. It found that even though appellant had proved that she had sustained an employment
injury, she still had the burden of establishing that her accepted condition resulted in disability
for work for each of the claimed periods. The Office also found that the duration of a disability
was a medical issue that must be resolved by medical evidence.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proving the essential elements of her claim by the weight of the evidence presented.2
Compensation for wage loss is available only for periods during which an employee’s accepted
condition prevents her from earning her wages.3 Even if the Office has accepted that appellant
sustained an injury in the performance of duty, appellant still has the burden of establishing that
her accepted condition resulted in disability during the specific periods for which she is claiming
compensation.4 The duration of a disability is a medical issue that must be proved by a
preponderance of the reliable, probative and substantial evidence.5
When an employee claims compensation for leave used because of an alleged injury or
disability, the Office has the responsibility of determining whether the employee was disabled
during those periods.6 The Board will not require the Office to pay compensation for disability
in the absence of any medical evidence directly addressing the particular periods of disability for
which compensation is claimed. To do so would have the effect of allowing employees to selfcertify their disability and entitlement to compensation.7 There is no requirement that an
employee show an independent medical evaluation for each day of claimed disability, but the
employee must provide some medical evidence that she was disabled on those days.8 When
dealing with an accepted condition, a narrative medical opinion directly addressing the dates of
claimed disability is generally sufficient to demonstrate disability for those periods.9
Time spent on the treatment and diagnosis of an employment-related condition, as well as
travel to and from these appointments, is compensable under the Act.10 For a routine medical
appointment, a maximum of four hours of compensation is usually allowed.11

1

5 U.S.C. §§ 8101-8193.

2

William A. Archer, 55 ECAB 674 (2004); Nathaniel Milton, 37 ECAB 712 (1986).

3

Judith A Cariddo, 55 ECAB 348 (2004); see also 20 C.F.R. § 10.500(a).

4

Dorothy J. Bell, 47 ECAB 624 (1996).

5

Edward H. Horton, 41 ECAB 301 (1989).

6

Glen M. Lusco, 55 ECAB 148 (2003); Laurie S. Swanson, 53 ECAB 517 (2002).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Id. (Finding that “less than definitive medical evidence” may be adequate proof of disability when an employee
has an accepted employment-related condition and a doctor has provided a medical opinion that the effects of the
condition are likely to reoccur.)
9

See William Archer, 55 ECAB 674 (2004).

10

Dorothy J. Bell, supra note 4.

11

Injury Compensation for Federal Employees, Publication CA-810, Initiating Claims, Chapter 2.3.C(2) (revised
January 1999).

3

ANALYSIS
Appellant, having established that she has a work-related occupational disease, now must
demonstrate that this condition was the reason she used annual leave on the days for which she is
claiming compensation. The Board finds that she has not met this burden.
As part of her request for reconsideration, appellant submitted timekeeping records and
two reports from her treating physician, Dr. Govett, a Board-certified otolaryngologist. This
evidence is not sufficient to prove that she is entitled to compensation for the claimed dates in
August, September and October. The timekeeping records, which were maintained by the
employing establishment, are important to proving that leave was taken on a given day, but they
are not medical records that provide evidence as to the existence of disability on that day.12
These records do not demonstrate that appellant was disabled on the days in question, only that
she took annual leave and gave as her reason sinus problems.
The September 12 and 20, 2005 reports from Dr. Govett are also deficient. He reported
on September 12, 2005 that “I feel [appellant] must be completely removed from her work
environment.… This will require her being disabled permanently due to her occupation as a
welder.” However, the report did not provide information about the specific days on which this
disability had kept her from working prior to her diagnosis and contradicts the return slips
indicating that appellant was able to return to work on September 22, 2005. It also failed to
provide an explanation as to what about the employment that sensitized appellant to the point of
being debilitating. In the September 20, 2005 report, Dr. Govett stated that appellant’s condition
had “caused many missed days from work,” but did not specify which days had been missed or
that she was completely disabled on those days due to the accepted employment injuries.
Without these details, she cannot meet her burden of proof.
The other medical evidence in the record also fails to establish appellant’s right to
compensation for annual leave she used because of her accepted condition. Nothing else in the
record provides an indication of appellant’s disability status for the dates in question. The return
to work slips addressing September 7 to 8 and 20 to 22, 2005 are insufficient because they did
not state whether appellant was disabled on the dates in question, were not prepared by a
physician and, accordingly, offered no opinion on causal relationship. They stated only that
appellant was under Dr. Govett’s care on those dates.
Further, there is no evidence of any relevant medical treatment or diagnostic
appointments during the claimed period. An appointment slip indicated that appellant had a
doctor’s appointment on August 6, 2005 for a sinus infection. However, August 6, 20005 was
Saturday, a nonworkday for appellant, and so cannot be the basis for annual leave buyback. The
reports from Dr. Govett do not indicate if and when appellant had appointments with him, and so
do not provide any evidence on which the Office could grant appellant’s compensation request.
For the foregoing reasons, appellant has failed to meet her burden of proof that she was
disabled on any of the dates in question.
12

See William Archer, 55 ECAB 674 (2004) (finding that “time analysis forms breaking down the number of
hours worked, the type of leave used and the compensation claimed” did not prove disability on the claimed days).

4

CONCLUSION
The Board finds that appellant has not established that she was disabled for work causally
related to the accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 2 and April 26, 2006 are affirmed.
Issued: January 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

